Citation Nr: 0726897	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left ankle disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel 




INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988. He also had periods of active duty for training and 
inactive duty training with the National Guard.

This matter was recently before the Board of Veterans' 
Appeals (Board) in October 2005, at which time entitlement of 
the veteran to service connection for a low back disorder was 
granted and entitlement to service connection for a groin 
disorder was denied. In addition, the issues of the veteran's 
entitlement to service connection for left ankle and left 
shoulder disorders were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, through the VA's Appeals Management Center (AMC) in 
Washington, DC. The purpose of such remand was to permit the 
RO/AMC to reconsider the veteran's entitlement to service 
connection for the disorders in question under recently 
submitted evidence.

While the case remained in remand status, the AMC by its 
rating decision of November 2005 found, in pertinent part, 
that the veteran was entitled to service connection for an 
impingement syndrome of his left shoulder. Such action 
effectively removed the left shoulder issue from the Board's 
appellate jurisdiction.

By its supplemental statement of the case prepared in 
November 2005 and mailed to the veteran in February 2006, the 
AMC confirmed and continued the prior denial of the veteran's 
entitlement to service connection for a left ankle disorder. 
The appeal of this issue was again remanded to the RO via the 
AMC in December 2006 and this issue is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's inservice left ankle injury was acute and 
transitory and resolved without residuals.  

2.  A chronic left ankle disability was first documented many 
years after service and is not shown to be related to the 
veteran's military service.  


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or 
aggravated by service, nor may the incurrence of arthritis of 
the left ankle be so presumed. 38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
 The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). C.F.R § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO pre-adjudication VCAA notice by letter dated in 
December 2001 and further VCAA notice letters were sent to 
the veteran in May 2003, April 2004, and February 2007.  He 
was notified of the evidence needed to substantiate the claim 
and was also notified that VA would obtain service records, 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The claimant 
was asked to submit any evidence that was in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice). 

The requirements of Dingess v. Nicholson, supra, were met by 
the RO in the February 2007 VCAA letter but such was not 
provided in a timely fashion, that is preadjudication by the 
RO. However, despite the inadequate notice provided to the 
claimant on regarding disability ratings and effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Board has issued several remands 
in this case and the RO has also made strenuous efforts to 
obtain all known relevant evidence in this claim. The VA has 
afforded the veteran a relevant VA examination and obtained 
medical evidence and opinions necessary to the proper 
adjudication of the current claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
current claim, no further assistance to the claimant is 
required to comply with the duty to assist. 


                                                        
Factual Background and Analysis 

A review of the service medical records reveals that the 
veteran was treated in July 1987 for complaints of pain and 
swelling in the left ankle sprain following an injury 
sustained while playing football.  An x-ray showed soft 
tissue swelling with no evidence of a fracture or 
dislocation.  When seen 5 days after initial treatment, the 
veteran said that he was doing much better. Evaluation 
revealed no swelling or eccymosis. Tenderness to palpation 
was noted on the lateral aspect anterior to the lateral 
malleolus.  The assessment was left ankle sprain.  On the 
veteran's May 1988 examination prior to release from active 
duty, no pertinent findings were noted on clinical 
evaluation.  

No ankle disability was noted on a National Guard examination 
conducted in April 1995.

On a private orthopedic examination conducted in May 1999, no 
complaints regarding the veteran's ankle were reported.  It 
was noted that range of motion in the ankles was normal.  

Of record is a Physician's Initial Report of Work Injury or 
Occupational Disease that indicates that the veteran injured 
his left ankle stepping out of a truck in October 2000. 
Evaluation revealed no point tenderness in the ankle mortise 
and there was no pain with valgus or varus stress.  An X-ray 
study was normal.  

On VA examination in May 2003 the veteran said that he had 
sustained a left ankle injury while playing football during 
service and this trauma caused pain and swelling in the 
ankle.  His ankle remained swollen for a month but the 
veteran received no further treatment.  He stated that 
periodic injuries occurred thereafter during service and 
following service, including an injury in 1994 while playing 
with his children.  Evaluation revealed no swelling or 
tenderness in the anterior talofibular ligament region and 
there was no instability.  Range of motion was full with 
normal inversion, eversion, plantar flexion, and 
dorsiflexion.  The left foot was neurovascularly intact and 
gait and weight bearing was normal. 

 In a May 2003 addendum, the examiner noted that the claims 
folder had been made available for review.  The examiner said 
the veteran had no objective abnormality with the left ankle.  
It was said that he had subjective ankle discomfort and wore 
an ankle brace. The examiner reported that the veteran had 
sustained a work related injury to the left ankle in October 
2001 and opined that any ankle pathology was likely related 
to this injury. 

On a May 2004 VA podiatry consultation the veteran complained 
of pain in both ankles, worse on the left.  After evaluation, 
it was said that the veteran's ankle pain seemed to have 
multiple etiologies, to include possible Tarsal tunnel 
syndrome, pes planus, and "PTTD" in the left foot.  After 
December 2004 treatment for left ankle impingement syndrome, 
an x-ray revealed osteoarthritis of the left subtalar joint.  


                                              Law and 
Regulations  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2006). 

Arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002). 

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

                                                      Legal 
Analysis 

As noted earlier the veteran's service medical records reveal 
treatment for a left ankle sprain in 1987 while the veteran 
was in the service.  However, this injury was obviously acute 
and transitory and resolved without residuals since no ankle 
pathology was noted thereafter during service, to include the 
veteran's examination prior to service discharge or on post 
service evaluations conducted in 1995 and 1999.  The first 
post service evidence left ankle disability dates from 
October 2000, over 10 years after service discharge when the 
veteran received treatment for an injury to the right ankle 
related to his employment.  Arthritis of the left ankle was 
not demonstrated until late 2004, more than 15 years post 
service.  

While the veteran may believe that his current left ankle 
disability is related to service, the Board notes that where 
the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991). Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of his disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to base a grant of service connection for his back 
disorder. See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)). The 
record contains no competent evidence showing a relationship 
between service and the veteran's current left ankle 
disorder. In fact, the record contains a medical opinion that 
clearly relates the veteran's post service left ankle 
complaints to a post service work related injury sustained 
many years after service. There is no medical opinion to the 
contrary.  Since the record does not contain competent 
medical evidence demonstrating a chronic left ankle 
disability during service, arthritis of the left ankle within 
one year of service discharge, or any connection between 
current left ankle disability  and military service, service 
connection for a left ankle disability must be denied.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


